Citation Nr: 0109046	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In January 2001, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.

At the January 2001 Travel Board hearing, the veteran raised 
a claim of service connection for tinnitus.  The Board refers 
this matter to the RO for adjudication. 


FINDINGS OF FACT

The veteran has Level II hearing in his right ear and Level I 
hearing in his left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. 
§§ 4.85, 4.86; Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board finds that, in view of 
the recent VA audiological and ear disease examinations 
summarized below, which were thorough in nature and adequate 
for rating purposes, there is no further duty to assist the 
veteran with the development of his increased rating claim.  
The Board is cognizant of  the October 1999 VA ear disease 
examiner's recommendation that a magnetic resonance imaging 
(MRI) be performed to rule out an acoustic neuroma.  As 
evaluations for hearing loss are based on applying the 
results of audiometric examinations to the rating schedule 
(see Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992)), 
the results from the suggested MRI would not affect the 
disability rating for bilateral hearing loss, and the Board 
finds there is no need to remand the case to the RO.

In a July 1972 rating decision, the RO granted service 
connection for hearing loss in the right ear and assigned a 
noncompensable rating, effective from June 4, 1971.  At that 
rating has remained unchanged.  In a February 2000 rating 
decision, the subject of this appeal, the RO affirmed the 
noncompensable rating for hearing loss in the right ear, 
granted service connection for hearing loss in the left ear, 
and assigned a noncompensable rating, effective from June 22, 
1999.  In that decision, the RO combined these noncompensable 
ratings into a single rating for bilateral hearing loss.  The 
veteran essentially contends that the assigned rating does 
not accurately reflect the severity of his disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

The service medical records show that the veteran was 
routinely exposed to hazardous noise while serving in combat 
as a rifle marksman during the Vietnam War.  The veteran's 
May 1971 separation examination report noted high frequency 
hearing loss in the right ear, not considered disabling.  The 
RO determined that the veteran's right ear hearing loss was 
shown at the time of discharge from service and that the 
hearing loss in his left ear was directly related to service.  
See Hensley v. Derwinski, 5 Vet. App. 155, 160 (1993).

At the January 2001 Travel Board hearing, the veteran 
testified that his hearing loss had increased over time; that 
he had a 9 percent loss when the Houston VA Medical Center 
evaluated his hearing; and that he had ringing in his ears.

The veteran has been assigned a noncompensable rating for 
bilateral hearing loss. 
Under the regulations, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85 (2000).

In conjunction with his claim, the veteran was afforded a VA 
audiological examination in September 1999, which showed pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
25
55
90
90
65
LEFT
5
15
15
60
24

The veteran's speech recognition/discrimination scores using 
the Maryland CNC test was 92 percent for the right ear and 
100 percent for the left ear.  The impression was moderate to 
severe high frequency sensorineural hearing loss in the right 
ear and moderate high frequency sensorineural hearing loss in 
the left ear.  

At an October 1999 ear disease examination, the veteran 
reported bilateral hearing loss since military service and no 
history of ringing in the ears, ear infections or previous 
ear surgery.   He related that while in the Marine Corps he 
spent three months in combat and was exposed to M-16 rifle 
fire and 8-inch guns, as well as, helicopter noise and 
rocket-propelled grenades.  On examination, the auricles and 
middle ear were normal.  The veteran's external auditory 
canals and eardrums were normal without lesions.  The mastoid 
region was not tender, swollen or erythematous.  The 
diagnosis was bilateral sensorineural hearing loss, right 
greater than left, probably secondary to noise exposure in 
the service. 

The audiometric findings of the veteran's September 1999 VA 
audiological examination correspond to Level II hearing in 
the right ear and Level I hearing in the left ear.  The 
findings of this examination are commensurate with a 
noncompensable rating according to the schedular criteria.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board finds that entitlement to an increased 
(compensable) rating for bilateral hearing loss is not 
warranted under the regulations.  The Board has considered 
the veteran's argument that his hearing loss has increased in 
severity.  However, the evidence clearly weighs against the 
assignment of a compensable rating in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, 
application of the rating schedule to the numeric 
designations assigned based upon the relevant findings 
obtained upon VA audiology examination shows that the 
criteria for a compensable rating is not warranted.  In 
summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for bilateral 
hearing loss.  There is no evidence that the veteran's 
hearing loss has been more severe any time during the period 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that any of the veteran's service-connected 
bilateral hearing loss has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that the weight of the evidence 
establishes that the veteran's bilateral hearing loss is no 
more than noncompensably disabling.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

